department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a uilc internal_revenue_service national_office field_service_advice memorandum for from subject deborah a butler assistant chief_counsel cc dom fs method to resolve action in tax_court seeking sec_6015 relief this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend electing spouse taxpayer year partnership a b date c date d date date year year year year year date date issues whether electing spouse is entitled to innocent spouse relief under sec_6015 when no liability for tax remained unpaid on date the date of enactment of sec_3201 of the i r s restructuring and reform act of what language should a stipulated decision contain to reflect that the petitioner is not relieved from joint_and_several_liability on the joint_return filed for the taxable_year in suit conclusion sec_6015 does not apply to a liability which was fully paid on the date of the enactment of the act while the ccd manual contains no sample decision document for actions for determination of relief from joint_and_several_liability on a joint_return we suggest that the decision document contain a statement to the effect that electing spouse is not entitled to relief from joint_and_several_liability pursuant to sec_6015 facts electing spouse filed a joint_return for year with her then-spouse taxpayer reflecting a tax_liability of dollar_figurea thereafter the commissioner assessed an additional tax_liability of dollar_figureb on date and abated dollar_figurec on date refunding the principal and interest thereon the last payment made on that account was dollar_figure made on date since the date refund there has been a zero balance nothing on the masterfile account for that tax_year reflects any extension of the period of limitations on credit or refund under sec_6511 or of the limitations_period on assessment and collection under sec_6501 apart from the form_8857 filed with respect to this litigation no other claim_for_refund has been filed with respect to year electing spouse separated from taxpayer in year and the divorce became final in year on date electing spouse filed form_8857 request for innocent spouse relief seeking innocent spouse relief for year in the claim electing spouse identified the erroneous item on the year return as a deduction attributable to an investment in partnership according to the claim taxpayer purchased the partnership_interest without consulting electing spouse and taxpayer is listed as the sole owner of the interest in partnership for the tax periods ending year year and year partnership is subject_to the unified_audit procedures set forth at i r c these tax years were the subject of a docketed tax_court case the parties ultimately agreed to settle those years by making two adjustments to partnership’s return although the commissioner has made assessments with respect to at least one of the later years you have indicated that there have been no adjustments made with respect to the year partnership_tax_year and that none are under consideration on date the commissioner sent a notice of claim disallowance concerning the election seeking innocent spouse relief to electing spouse citing the following reason below sec_6511 provides for a refund of an overpayment if a claim is filed within three years from the time the return was filed or two years from the date the tax was paid whichever is later your request for relief from joint_and_several_liability was not filed within the required time on date electing spouse filed a petition with the tax_court for determination of the appropriate relief available to electing spouse under sec_6015 for year hence the petition was timely filed within days of the mailing of the notice_of_determination as required by sec_6015 law and analysis in sec_3201 of the i r s restructuring and reform act of pub l the act amended the code to liberalize the innocent spouse relief available to taxpayers under sec_6015 the tax_court has been given jurisdiction to review denials of innocent spouse relief pursuant to sec_6015 the tax_court shall have jurisdiction to determine the appropriate relief available under this code section when a petition is filed during the 90-day simultaneously with the filing of this request for innocent spouse relief electing spouse filed identical requests for the tax_year prior to year as well as for year and year to our knowledge the service has not yet issued its determination concerning these claims nor has electing spouse filed petitions seeking tax_court review period beginning on the date on which notice_of_determination is mailed to an individual making an election sec_3201 of the act applies to any liability for tax arising after the date of the enactment of this act and any liability for tax arising on or before such date but remaining unpaid as of such date according to the transcript of account on the date of enactment_date there was no liability for tax remaining unpaid with respect to the year tax_liability of taxpayer and electing spouse hence sec_6015 does not apply to electing spouse for year see also new title xxxi of the rules_of_practice and procedure of the united_states tax_court moreover since the sec_6511 period of limitation has apparently expired with respect to the year tax_return electing spouse has no justiciable refund claim for sec_6013 relief counsel for electing spouse does not dispute the fact that there is no unpaid tax for year the form_8857 for year was filed protectively along with the elections for relief for other years the parties are now ready to file a stipulated decision indicating no innocent spouse relief is available to electing spouse while the ccd manual contains no sample decision document for actions for determination of relief from joint_and_several_liability on a joint_return we suggest that the decision document contain a statement to the effect that electing spouse is not entitled to relief from joint_and_several_liability pursuant to sec_6015 case development hazards and other considerations we agree with your conclusion that a stipulated decision can be filed in this case we suggest the following language for the proposed stipulated decision to be filed decision pursuant to the agreement of the parties in this case it is determined adjudged and decided that petitioner is not entitled to relief from joint_and_several_liability pursuant to sec_6015 on the joint_return filed for the taxable_year year entered judge it is hereby stipulated that the court may enter the foregoing decision in the above-entitled case deborah a butler assistant chief_counsel by s richard l carlisle chief income_tax accounting branch
